Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites the following limitations:
a cover rotatably coupled to the window hinge member and including
a pin retaining arm, the cover configured to move between a closed position that covers and encloses the window hinge member such that the pin retaining arm is positioned to retain the hinge pin within the one or more knuckles, and an open position where the pin retaining arm is positioned to allow the hinge pin to be removed from the one or more knuckles.

Neither Mitchell, Sackett, nor Heusel disclose all the above limitations.  Also, the combination of Mitchell, Sackett, and Heusel fails to describe or suggest each and every feature of independent claim 1.  Mitchell, Sackett, and Heusel in combination do not teach the limitations of a rotatable cover with a pin retaining arm that encloses the window hinge part as recited by independent claim 1. Only Mitchell discloses a pin retaining arm 160, however this retaining arm is not part of a window hinge cover.  Independent claim 10 likewise recites the above limitations,  except for one distinction, claim 10 recites these limitations on a flipper glass having a flipper glass hinge member not a window glass hinge member .  
	The Mitchell, Sackett, Heusel and other prior art of record fail to disclose or teach either independently or in combination the above limitations.   In summary both independent claims 1 and 10 are neither anticipated under 35 USC 102 nor deemed obvious under 35 USC 103.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P WELDON whose telephone number is (571)272-7545. The examiner can normally be reached m-f 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN P WELDON/Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612